Los Lechos están expresados en la opinión.
El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Esta es una apelación interpuesta por el demandado Si-món Antonio Alcaide contra sentencia qne en 9 de marzo de 1916 pronunció la Corte de Distrito de Grnayama ordenando que dicho demandado pase a la demandante María de los Dolores Alcaide y Morales una pensión alimenticia de $50 *311mensuales por adelantado a contar desde la interposición de la demanda. Esta fué radicada en 13 de septiembre de 1915.
En la demanda, jurada por el defensor judicial de la menor demandante, se alega como hecho fundamental que la demandante, de 17 años de edad, es hija natural reconocida de Simón A. Alcaide y de María Morales, apareciendo ins-crita como tal en el registro civil de Gfuayama, y en virtud de esa alegación y de las demás atinentes en acciones de tal naturaleza, se pide que se condene al demandado a pagar a la demandante una pensión alimenticia de $100 mensuales.
El demandado se opuso a la demanda, y seguido el juicio por los trámites del de desahucio según previene el artículo 84 de la ley referente a procedimientos legales especiales, aprobado en marzo 9 de 1905, recayó sentencia en los térmi-nos que dejamos expresados. ■
Sostiene la parte apelante en apoyo del recurso, que la corte de Gfuayama cometió error al considerar los documen-tos aportados al juicio por la demandante como constituti-vos del reconocimiento de hija natural hecho por el deman-dado' a favor de ella, pues entiende que el reconocimiento no se hizo por ninguno de los medios que establece el artículo 131 del Código Civil español vigente en la fecha en que tal reconocimiento se practicara.
La única prueba aportada al juicio del reconocimiento de la demandante como hija natural del demandado, es el acta de la inscripción de su nacimiento en el Eegistro Civil de Arroyo, levantada en 21 del mes de marzo de 1898 ante el juez municipal y su secretario, en cuya acta se hace constar mediante declaración de María Morales que la María de los Dolores nació en 23 de diciembre del año anterior y es hija natural de - la declarante, apareciendo inserta al margen de dicha acta una nota que dice así:
“Nota. — En 3 de octubre de 1900, siendo las 10 de la mañana, ante Don José García Salinas, Juez Municipal, y. Don José Aponte Hernández, compareció Don Simón A. Alcaide y Baiz, natural de *312este pueblo, de 35 años de edad, soltero, propietario y domiciliado en la calle Morse, de esta localidad y expuso: que la niña inscrita en la presente acta, María de los Dolores, la reconoce como bija natural suya, de conformidad con el artículo 131 del Código Civil vigente. Que son abuelos por línea paterna Don Antonio J. Alcaide y Doña Estela Baiz, natural el primero de Andalucía y la segunda de Arroyo, ambos difuntos, todo lo cual declaró ante los testigos Don Eugenio C de Manatou y Don Nazario Antonetti, mayores de edad y vecinos de este pueblo, solteros y empleados, y firman con el declarante luego del señor juez, y certifico. García Salinas. S. A. Alcaide. E. C. Manatou. Nazario Antonetti. José Aponte. Hay un sello que dice: ‘Juzgado de primera instancia, Guayania.’ Hay otro que dice: “Juz-gado Municipal de Arroyo, P. R.’ ”
Pisa-prueba fue traída al juicio sin oposición ni objeción alguna por parte del demandado, y a su resultado debe éste atenerse. Falero v. Federo et al., 15 D. P. R. 118; Belber v. Calvo, 16 D. P. R. 360; El Pueblo v. Silva, 17 D. P. R. 607; Coto v. Rafas et al., 18 D. P. R. 508; Hernández v. F. Carrera & Hermano et al., 22 D. P. R. 538. De ella resulta como un heebo real indiscutible que el demandado por su propio im-pulso, voluntaria y espontáneamente, compareció ante el Juez Municipal de Arroyo, su secretario y dos testigos, y en acta levantada a su requerimiento y suscrita por todos el 3 de octubre de 1900, reconoció como hija natural suya a María de los Dolores, la demandante, inscribiéndose ese reconoci-miento por medio de -nota al margen de la partida de naci-miento de la demandante.
-•Hubo un acto solemne y auténtico del reconocimiento de la demandante, del cual quedó constancia fehaciente en el Eegistro Civil de Arroyo, y ese reconocimiento, que no ha sido argüido de falso,.tiene que surtir todos sus efectos le-gales. Pérez Villamil et al. v. Romano et al., 19 D. P. R. 875; Iturrino v. Iturrino, 24 D. P. R. 467.
Afirma la parte apelante que el reconocimiento que se. pretendió hacer- de la demandante en su acta de nacimiento no puede sufrir efectos legales, toda vez que la ley provisional del registro civil para las islas de Cuba y Puerto Eico, *313entonces vigente, ordena que firmada una inscripción no po-drá hacerse en ella rectificación, adición ni enmienda que altere sustancialmente el acto a que se refiera, sino en vir-tud de ejecutoria del tribunal competente, con audiencia del ministerio fiscal. Sea cual fuera el alcance del anterior pre-cepto en un pleito sobre nulidad de reconocimiento, nunca se podrá invocar con buen éxito para impugnar una recla-mación sobre alimentos provisionales en que para la justi-ficación de la filiación reconocida, determinante del derecho pedido, se aduce como prueba, sin oposición alguna, un do-cumento público de reconocimiento, como lo es el acta que dejamos transcrita. La sentencia que se dicta en un. juicio sobre alimentos provisionales no produce excepción de cosa juzgada, y siempre queda a salvo el derecho de las partes para promover el juicio plenario de alimentos definitivos, ventilando en él por los trámites del declarativo correspon-diente tanto el derecho de pedirlos como la obligación de dar-los y su cuantía.
El demandado en su contestación hizo la alegación de que existe otro pleito pendiente ante la misma corte de G-ua-vama, cuyo resultado determinaría el verdadero estado civil de la demandante, y la prueba aportada sobre el particular por el propio demandado muestra qu£ en 17 de septiembre de 1915, después de radicada la demanda que originó el presente caso, se registró en la secretaría de aquella corte una demanda de Simón A. Alcaide contra María Morales, en la que el actor solicita se decrete la nulidad del reconocimiento hecho por Alcaide a favor de la Morales. En ese pleito pueden te-ner cabida cuantos motivos tenga el apelante para sostener la nulidad del reconocimiento, y mientras la nulidad no se de-crete 'tenemos que considerar la prueba aportada al presente juicio como suficiente para otorgar a la demandante el de-recho que reclama. Véase el caso de Manrique de Lara v. Garrosi, 23 D. P. R. 408.
*314Ks de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Tora, Aldrey y HntcMson.